                                               Entered on Docket
                                               January 07, 2020
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA


   1   Kristin A. Zilberstein, Esq.
       (200041)                          Signed and Filed: January 7, 2020
   2   L. Bryant Jaquez, Esq.,
   3   (252125)
       GHIDOTTI BERGER, LLP
   4   1920 Old Tustin Avenue
       Santa Ana, CA 92705               __________________________________________
   5   Telephone: (949) 427-2010         HANNAH L. BLUMENSTIEL
   6   Facsimile No.: (949) 427-2732     U.S. Bankruptcy Judge
       Email: bjaquez@ghidottiberger.com
   7
       Attorneys for Secured Creditor
   8   U.S. Bank Trust National Association,
   9   as Trustee of the Lodge Series III Trust,
       its successors and assigns
  10
  11
                                UNITED STATES BANKRUPTCY COURT
  12
                NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
  13
       In re:                                         )   Case No. 19-30064
  14
                                                      )
  15   CYNTHIA ANN SMITH,                             )   Chapter 11
                                                      )
  16                        Debtor.                   )   ORDER ON MOTION FOR RELIEF FROM
  17                                                  )   AUTOMATIC STAY
                                                      )
  18                                                  )
                                                      )
  19                                                  )
  20                                                  )
                                                      )
  21                                                  )
                                                      )   Honorable Judge Hannah L. Blumenstiel
  22                                                  )
  23
  24            Movant, U.S. Bank Trust National Association, as Trustee of the Lodge Series III
  25   Trust’s (“Movant”) motion for relief from stay filed on July 18, 2019 as Dkt. No. 81 (the
  26   “Motion”) came before this Court for hearing on September 5, 2019.
  27            The Court, having reviewed the Motion, the pleadings and evidence filed in support of
  28   the Motion, the Debtor’s opposition to the Motion, the arguments of counsel at the hearing on

                                                      1
                                 ORDER ON MOTION FOR RELIEF FROM STAY
Case: 19-30064      Doc# 188     Filed: 01/07/20    Entered: 01/07/20 09:49:50      Page 1 of
                                              3
   1   the Motion, the Order Continuing Hearings on Motion for Relief from Stay and Setting
   2   Deadlines entered by this Court on September 6, 2019 as Dkt. No. 118, and the Declaration
   3   of L. Bryant Jaquez in support of the Motion filed on January 6, 2020, finding good cause for
   4   the relief requested in the Motion,
   5          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that pursuant to 11 USC
   6   362(d)(1), Movant’s Motion is hereby granted.
   7          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Automatic Stay
   8   in the above-entitled Bankruptcy case is immediately terminated and extinguished for all
   9   purposes as to Movant, U.S. Bank Trust National Association, as Trustee of the Lodge Series
  10   III Trust, its assignees and/or successors in interest, and Movant may proceed with a
  11   foreclosure of and hold a Trustee’s Sale on the subject property, generally described as 1539
  12   Laurel Place, Menlo Park, CA 94025 (“Property” herein) and legally described as
  13                  THE FOLLOWING DESCRIBED PROPERTY LOCATED IN
                      THE COUNTY OF SAN MATEO, STATE OF CALIFORNIA:
  14
  15                  LOT 11, AS DESIGNATED ON THE MAP ENTITLED,
                      LAUREL MANOR, MELO PARK, SAN MATEO COUNTY,
  16                  CALIFORNIA WHICH MAP WAS FILED IN THE OFFICE OF
                      THE RECORDER OF THE COUNTY OF SAN MATEO, STATE
  17                  OF CALIFORNIA, ON SEPTEMBER 28, 1950 IN BOOK 32 OF
  18                  MAPS AT PAGE 19.

  19   pursuant to applicable state law, and commence any action necessary to obtain complete
  20   possession of the subject Property.
  21
  22                                         ** END OF ORDER **
  23
  24
  25
  26
  27
  28

                                                     2
                                ORDER ON MOTION FOR RELIEF FROM STAY
Case: 19-30064     Doc# 188     Filed: 01/07/20     Entered: 01/07/20 09:49:50       Page 2 of
                                             3
   1                                   COURT SERVICE LIST
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               3
                            ORDER ON MOTION FOR RELIEF FROM STAY
Case: 19-30064   Doc# 188   Filed: 01/07/20   Entered: 01/07/20 09:49:50   Page 3 of
                                         3
